Dismissed and Memorandum Opinion filed May 7, 2009







Dismissed
and Memorandum Opinion filed May 7, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00243-CV
____________
 
SAN JACINTO METHODIST HOSPITAL, Appellant
 
V.
 
JAMES E. CARLTON, INDIVIDUALLY AND AS NEXT FRIEND OF
ROBERT LEE CARLTON, JR., A MINOR, Appellee
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-56529
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order signed February 20, 2009.  On April 29, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices
Seymore, Brown, and Sullivan.